Vinje, J.
The trial judge not only heard the evidence but also had a view of the premises. He was-therefore in a better position than this court is to determine the facts. His findings of fact disclose a careful and painstaking analysis of the evidence and of the situation and they are sustained by the proof. No question of law not fully settled in the case of Keachie v. Starkweather D. Dist. 168 Wis. 298, 170 N. W. 236, is here presented, and we follow and adhere to the law of that case so far as the facts here make it Applicable. The opinion of the trial court supplementing his findings discusses the main issues so aptly that we adopt it as our own. It is as follows:
“The court is filing herewith findings of fact and conclusions of law which in the main indicate the court’s views upon the questions at issue. No full discussion will be here attempted, but it is desired to mention two or three of the main features.
“It is undisputed that at the time of the making of the contract plaintiffs orally agreed to set up their dredge at *327Lateral 8 and to excavate certain ditches in the northern and eastern part of the district first. They were not originally bound by this oral agreement, and had they seen fit to disregard it it could not have been enforced. But assuming this to be true, they nevertheless did proceed to comply with their oral agreement and did set up their dredge and did begin excavating as agreed. Having thus carried out their oral agreement, they cannot be heard to say that it was not binding upon them, nor that they are damaged thereby, even though the commissioners may have insisted upon the plaintiffs doing as they did.
“This disposes of most of the plaintiffs’ complaint about being required to dig up-hill. After having once located their starting point it was no doubt impracticable to make another start in the second year. They were, however, at perfect liberty to do so, so far as the evidence shows, and had they chosen to remove their dredge to the south end of Lateral 1 no reason is perceived why they may not have done so.
“After commencement of work in the year 1916 plaintiffs proceeded as directly as possible to get the advantage of the water from Thunder Lake. No reason is perceived "why they were not able from that time on to get such water as they needed, assuming a proper handling of their work. Even though the ditch was not extended to Thunder Lake, a very simple contrivance for siphoning water from the lake into the south end of Thunder Lake ditch would have supplied them with all the water they needed, if indeed any were needed other than seepage.
“The profiles show that all of North Main, practically all of South Main, the north half of Lateral 1, and all of Laterals 2, 6, 7, 8, and 10, are strictly level. The outlet having been opened by agreement with plaintiffs during the first season, and it being necessary, therefore, to maintain a dam or dams somewhere in the ditches, and the water of Thunder Lake being available, and it being unavoidable that the plaintiffs should dig up-hill on Laterals 1 and 3, unless they chose to move their dredge to the Rhinelander road, no reason is perceived why their course and direction as they themselves mapped it out in the years 1916 and 1917 was not as good as another that might be adopted in that sitúa*328tion, and I can see no substantial evidence of any interference by the commissioners that in any way hindered or damaged the plaintiffs in those years.
“In nearly all other respects this case is ruled by decision of Keachie v. Starkweather D. Dist. 168 Wis. 298, 170 N. W. 236.
“The fact that the ditch specified could not be dug by a floating dredge without proper conditions as to water, and that the plaintiffs did not at all times have sufficient water therefor, in no manner excuses them from compliance with their contract.
“I see no reason to think that the commissioners waived compliance with the terms of the contract and specifications except in so far as has been found in the findings of fact. The making of monthly estimates, and the payments upon account thereof, taken together with the protests of the commissioners as to the imperfection of the ditches, and the terms of the contract, which are almost identical with tho^e involved in the Keachie Case, make it clear that there was no acceptance of the ditches as dug when such monthly estimates and payments were made, and that there was no waiver of imperfections. The commissioners were permitted by the contract, in their discretion, to stop the work-, or revoke the contract, or both, in case the plaintiffs wilfully refused to comply with any of its terms and requirements. But the contract did not bind the defendant to take this course. The commissioners might continue to insist on performance in accordance with the terms, and both parties from beginning to end continued to insist on the contract continuing in force and, effect.
“I can see no basis in the facts for finding that the contract was at any time set aside or overridden, nor any basis for saying, that the plaintiffs are entitled to recover quantum meruit.
“The question whether plaintiffs’ work amounted in the end to a substantial performance of the contract so as to enable them to recover any sum whatsoever is not an easy, one of solution. The supreme court expressed doubt on whether the performance in the Keachie Case was a substantial performance. Such performance was very much similar to that complained of here. I think, however, that in this case the fact that the grade of so many of the ditches is *329level makes it quite impossible that there can be any material current in them, and therefore there is not likely to be any material cleaning out or scouring by flow. In such case the narrowness of the bottom of the ditch is not so important as in case of ditches with considerable fall. The defects as to sides I think may be readily remedied, and for these reasons I have concluded that the performance was substantial, within the meaning of the rule.
“I think the foregoing observations, together with the findings, express the views of the court.”
Little need be added to the above except to state that the evidence sustains the conclusion that it was understood between the parties that Thunder Lake was not to be tapped by plaintiffs; that they had nothing to do with the lowering of the lake and were to dig their ditch only to within eighty feet of it, as the court found, and then stop, though the map of ■ the district shows the ditch apparently running to the shore of the lake just as the outlet ditch runs to the shore of Range Line Lake. But Mr. Kuney, one of the commissioners, testified that the plans did not call for the tapping of Thunder Lake and that the engineer stated positively to plaintiffs that they were to have nothing to do with Thunder Lake.
Since the case presents only questions of fact that have been correctly determined by the trial court, it is not deemed advisable to further, discuss the issues because such discussion would be of no value to the legal profession.
By the Court. — Judgment affirmed.